Harris, J.
On the trial below defendants having been sued on a note made by them, dated November, J1863, payable at one day, for $3,000.00, sought under and by virtue of the ordinance of the Convention of November, 1865, to show that the note was given for the loan of Confederate treasury notes — and to reduce the plaintiff’s demand to the gold value of said notes at the time of the loan. In the course of the trial defendants offered testimony to prove the value of the Confederate treasury notes at the time of the making of the note sued on, which the Court repelled. A verdict was then rendered for plaintiffs for the full amount of the note. The defendants thereupon moved for a new trial. The Judge becoming satisfied that he had erred in excluding proper testimony, granted a new trial.
This prompt and manly correction of error is highly commendable. If the errors occurring in the rapid dispatch of business in the Superior Courts were corrected as in this case more frequently than they are, (and our system contemplates such constant correction by them,) very much of the labor of the profession would be diminished thereby, expense *296to parties litigant curtailed, and this tribunal relieved from reviewing and reversing many cases which should be corrected below. No higher praise can be accorded a Judge, than to say of him that his mind is always open to reason, that he is at all times uninfluenced by any pride of opinion, and that he is as prompt and as eager to discover an error in his own judgment as he would be to perceive it in that of another, and with frankness to acknowledge it.
We affirm the grant of a new trial in this case.